In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00144-CV

 RONALD STARKEY, Appellant                 §   On Appeal from the 271st District
                                               Court

                                           §   of Wise County (CV20-10-827)
 V.
                                           §   March 24, 2022

 GREG LOWERY, DISTRICT ATTORNEY            §   Memorandum Opinion by Chief
 OF WISE COUNTY, TEXAS, Appellee               Justice Sudderth

                                    JUDGMENT
      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Ronald Starkey shall pay all costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS
                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth